DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 7, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Batts et al. (US Pub No: 2020/0238999 A1, hereinafter Batts) in view of Ghafarianzadeh et al. (US Pub No: 2020/0307563 A1, hereinafter Ghafarianzadeh) and Movert et al. (US Pub No: 2019/0179328 A1, hereinafter Movert).
Regarding Claim 1:
	Batts discloses:
A vehicle computing system comprising: a sensor interface to obtain data for a vehicle and data for one or more external obstacles.  Paragraph [0160] describes a multitude of sensors to detect an obstacle.  For an example, a rotary position sensor 1930 determines a sizeable obstacle in the road.
and a processor coupled to the sensor interface, the processor including one or more substrates and logic coupled to the one or more substrates, wherein the logic is implemented at least partly in one or more of configurable logic or fixed-functionality hardware logic, the logic coupled to the one or more substrates to.  Paragraph [0076] describes a microprocessor.  Paragraph [0092] describes computing processors 146.
generate, via a first neural network, a first vector representing a prediction of future behavior of the vehicle based on a current vehicle position and a vehicle velocity.  Paragraph [0209] describes a predictive model resulting from a neural network.  This can include the speed of the vehicle, the current outputs of the sensors, and the orientation of the vehicle.
Batts does not teach a neural network that predicts a future behavior of an external obstacle based on a current obstacle position and velocity and a neural network that predicts a future trajectory of the vehicle.
Ghafarianzadeh teaches:
generate, via a second neural network, a second vector representing a prediction of future behavior of an external obstacle based on a current obstacle position and an obstacle velocity.  Paragraph [0015] describes a machine learning model such as a neural network that can be used predict locations of an object.  These attributes can include the position and velocity of the object.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Batts to incorporate the teachings of Ghafarianzadeh to show a neural network that predicts a future behavior of an external obstacle based on a current obstacle position.  One would have been motivated to do so that the autonomous vehicle can safely traverse an environment based on the predicted locations of objects and hazards.
Batts and Ghafarianzadeh do not teach a neural network that predicts a future trajectory of the vehicle.
Movert teaches:
and determine, via a third neural network, a future trajectory for the vehicle based on the first vector and the second vector, the future trajectory representing a sequence of planned future behaviors for the vehicle.  Paragraph [0070] describes a neural network that predicts the near future path for the vehicle.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Batts and Ghafarianzadeh to incorporate the teachings of Movert to show a neural network that predicts a future trajectory of the vehicle.  One would have been motivated to do so to provide the vehicle with a sage and natural behavior.
Claims 14 and 20 are substantially similar to claim 1 and are rejected on the same grounds.

Regarding Claim 7:
	Batts discloses:
A semiconductor apparatus comprising: one or more substrates; and logic coupled to the one or more substrates, wherein the logic is implemented at least partly in one or more of configurable logic or fixed-functionality hardware logic, the logic coupled to the one or more substrates to.  Paragraph [0076] describes a microprocessor.  Paragraph [0092] describes computing processors 146.  This is equivalent to the claim because a processor is a semiconductor.
	The rest of claim 7 is similar to claim 1 and is rejected on the same grounds.

Claim(s) 2-4, 8-10, 15-17, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Batts in view of Ghafarianzadeh and Movert and further in view of Lakshmi Narayanan et al. (US Pub No: 2020/0086879 A1, hereinafter Lakshmi).
Regarding Claim 2:
Batts, Ghafarianzadeh, and Movert teach the above inventions in claim 1.  	Batts, Ghafarianzadeh, and Movert do not teach a long short-term network (LSTM).
Batts and Lakshmi teaches:
The system of claim 1, wherein the first neural network comprises a long short-term (LSTM) network that is to produce predicted place cell activations for the vehicle and the first vector represents a probability of vehicle place occupation.  Paragraph [0047] of Lakshmi describes a long short-term memory (LSTM) unit.  Paragraph [0097] of Lakshmi describes a first feature vector 906 based on the first image sequence and a first neural network.  Paragraph [0209] of Batts describes a predictive model resulting from a neural network.  This can include the speed of the vehicle, the current outputs of the sensors, and the orientation of the vehicle.
	Ghafarianzadeh and Lakshmi teach:
wherein the second neural network comprises a LSTM network that is to produce predicted place cell activations for the external obstacle and the second vector represents a probability of obstacle place occupation.  Paragraph [0047] of Lakshmi describes a long short-term memory (LSTM) unit.  Paragraph [0097] of Lakshmi describes a second feature vector 908 based on a fully connected layer and the vehicle data signal sequence.  Paragraph [0015] of Ghafarianzadeh describes a machine learning model such as a neural network that can be used predict locations of an object.  These attributes can include the position and velocity of the object.
	Movert and Lakshmi teaches:
and wherein the third neural network comprises a LSTM network that is to produce a future action sequence for the vehicle.  Paragraph [0047] of Lakshmi describes a long short-term memory (LSTM) unit.  Paragraph [0097] of Lakshmi describes a third feature vector 910 based on the second image sequence and a second neural network, generating a fusion feature 912 by performing data fusion based on the first, second, and third feature vector.  Paragraph [0070] of Movert describes a neural network that predicts the near future path for the vehicle.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Batts, Ghafarianzadeh, and Movert to incorporate the teachings of Lakshmi to show a long short-term network (LSTM).  One would have been motivated to do so because an LSTM allows the user to train models using sequences with several hundreds of time steps.  Additionally, the LSTM unit 122 can encode temporal information ([0048] of Lakshmi).
Claims 8, 15 and 21 are substantially similar to claim 2 and are rejected on the same grounds.

Regarding Claim 3:
	Batts teaches:
a safety feedback provided by a safety monitor and a destination goal provided by a vehicle route planner.  Paragraph [0219] describe previously determined driving capabilities may be associated with a time, a location, information on the road’s assets, information on the road’s detected anomalies/conditions at the time of determination, and information as to whether that determined driving capabilities had a safe and/or effective result when executed.  Paragraph [0091] describes an AV system 120 operates the AV 100 along a trajectory 198 through an environment 190 to a destination 199.
Lakshmi teaches:
The system of claim 2, wherein to generate the first vector is further based on a road geometry and an environmental state.  Paragraph [0052] describes a convolutor 110 that generates a first feature vector based on the current frame of the image sequence and the first neural network.  Paragraph [0049] describes that the driving scenes may be defined by a road topology and traffic rules.  Paragraph [0051] describes an operating environment through which a vehicle is traveling.
wherein to generate the second vector is further based on the road geometry and the environmental state.  Paragraph [0053] describes a second feature vector in which the processor feeds frames of vehicle data to obtain the second feature vector.  Paragraph [0049] describes that the driving scenes may be defined by a road topology and traffic rules.  Paragraph [0051] describes an operating environment through which a vehicle is traveling.
and wherein to determine the future trajectory for the vehicle is further based on the road geometry, the environmental state.  Paragraph [0049] describes that the driving scenes may be defined by a road topology and traffic rules.  Paragraph [0051] describes an operating environment through which a vehicle is traveling.
Claims 9, 16 and 22 are substantially similar to claim 1 and are rejected on the same grounds.

Regarding Claim 4:
	Movert teaches:
The system of claim 3, wherein the logic is further to issue actuation commands to navigate the vehicle based on the future trajectory for the vehicle.  Paragraph [0070] describes a neural network that predicts the near future path for the vehicle.  Paragraph [0079] describes a system 40 that comprises a strategic path planning unit 47 for providing destination data for the vehicle.
Claims 10, 17 and 23 are substantially similar to claim 1 and are rejected on the same grounds.

Claim(s) 5, 11, 18, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Batts in view of Ghafarianzadeh, Movert, and Lakshmi and further in view of Wood et al. (US Pub No: 2019/0004538 A1, hereinafter Wood).
Regarding Claim 5:
Batts teaches:
and provide information for the safety feedback.  Paragraph [0219] describe previously determined driving capabilities may be associated with a time, a location, information on the road’s assets, information on the road’s detected anomalies/conditions at the time of determination, and information as to whether that determined driving capabilities had a safe and/or effective result when executed.  
Batts, Ghafarianzadeh, Movert, and Lakshmi do not teach a safety component to monitor the actuation commands to navigate the vehicle and to restrict one or more actuation commands to moderate an unsafe condition.
Wood teaches:
The system of claim 4, wherein the logic further comprises a safety component to: monitor the actuation commands to navigate the vehicle.  Paragraph [0019] describes a collision mitigation system can control the autonomous vehicle to avoid the potential collision by sensing one or more actuation requests and/or commands to one or more actuators.
restrict one or more of the actuation commands to moderate an unsafe condition.  Paragraph [0019] describes a potential collision being detected and the collision mitigation system can control the autonomous vehicle to avoid the potential collision.  This is equivalent to the claim because the vehicle is restricted from traveling in the location where a potential collision is detected. 
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Batts, Ghafarianzadeh, Movert, and Lakshmi to incorporate the teachings of Wood to show a safety component to monitor the actuation commands to navigate the vehicle and to restrict one or more actuation commands to moderate an unsafe condition.  One would have been motivated to do so to safeguard against failures, shortcomings, and/or unforeseeable events when operating the autonomous vehicle ([0018] of Wood).
Claims 11, 18 and 24 are substantially similar to claim 1 and are rejected on the same grounds.

Claim(s) 6, 12, 19, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Batts in view of Ghafarianzadeh, Movert, Lakshmi and Wood and further in view of Shalev-Shwartz et al. (US Pub No: 2019/0283746 A1, hereinafter Shalev).
Regarding Claim 6:
Batts, Ghafarianzadeh, Movert, Lakshmi, and Wood teach the above inventions in claim 4.  Batts, Ghafarianzadeh, Movert, Lakshmi, and Wood do not teach a set of minimum distance safety metrics to train the system.
Shalev teaches:
The system of claim 4, wherein one or more of a limited set of road geometries or a set of minimum distance safety metrics is used to train the system.  Paragraph [0295] describes a minimum safe driving distance constrain with respect to a pedestrian, a target vehicle, a road barrier, etc….  These constraints can be imposed in a training-based machine learning system or non-trained systems.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Batts, Ghafarianzadeh, Movert, Lakshmi, and Wood to incorporate the teachings of Shalev to show a set of minimum distance safety metrics to train the system.  One would have been motivated to do so to ensure safe operation of a host vehicle ([0295] of Shalev).
Claims 12, 19 and 25 are substantially similar to claim 1 and are rejected on the same grounds.

Claim(s) 13 is rejected under 35 U.S.C. 103 as being unpatentable over Batts in view of Ghafarianzadeh, Movert, Lakshmi, Wood and Shalev and further in view of Smith et al. (US Pub No: 2021/0291866 A1, hereinafter Smith).
Regarding Claim 13:
Batts, Ghafarianzadeh, Movert, Lakshmi, Wood, and Shalev teach the above inventions in claim 4.  Batts, Ghafarianzadeh, Movert, Lakshmi, Wood, and Shalev do not teach a transistor channel region positioned within a semiconductor.
Smith teaches:
The semiconductor apparatus of claim 7, wherein the logic coupled to the one or more substrates includes transistor channel regions that are positioned within the one or more substrates.  Paragraph [0170] describes a semiconductor and a transistor.  This is equivalent to the claim because transistors are used to create a semiconductor.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Batts, Ghafarianzadeh, Movert, Lakshmi, Wood, and Shalev to incorporate the teachings of Smith to show a transistor channel region positioned within a semiconductor.  One would have been motivated to do so because transistors are commonly used to create a semiconductor.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Kim (US Pub No: 2021/0331677 A1): A vehicle control apparatus is disclosed. The vehicle control apparatus includes a distance sensor configured to sense a distance from a speed bump, a speed sensor configured to sense a speed of a vehicle, a vehicle driver configured to control an operation of a brake or an operation of an accelerator, and a processor configured to provide an input parameter comprising a speed and a weight of the vehicle to a prediction model and control the vehicle driver so that the brake is operated at a braking intensity outputted from the prediction model when the vehicle enters the speed bump on the basis of the distance from the speed bump.
Dingli (US Pub No: 2021/0300412 A1): Provided herein is a system of a vehicle that comprises one or more sensors, one or more processors, and memory storing instructions that, when executed by the one or more processors, causes the system to perform: selecting a trajectory along a route of the vehicle; predicting a trajectory of another object along the route; adjusting the selected trajectory based on a predicted change, in response to adjusting the selected trajectory, to the predicted trajectory of the another object, the predicted change to the predicted trajectory of the another object being stored in a model; determining an actual change, in response to adjusting the selected trajectory, to a trajectory of the another object, in response to an interaction between the vehicle and the another object; updating the model based on the determined actual change to the trajectory of the another object; and selecting a future trajectory based on the updated model.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY KHANDPUR whose telephone number is (571)272-5090. The examiner can normally be reached Monday - Friday 8:30 - 6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY KHANDPUR/Examiner, Art Unit 3665                                                                                                                                                                                                        
/BEHRANG BADII/Primary Examiner, Art Unit 3665